Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 9/2/21, the Applicant amended and argued claims 1-6 previously rejected in the Office Action dated 6/18/21. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 2 misspells the word causality. It recites “casuality” and should be corrected.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a causality phrase pair database configured to store..”, “a causality network builder configured to build…”, “a community detector configured to detect…”, “an initial phrase selector configured to select…” and “a future scenario generator configure to generate” in claim 1, “community detector configured to detect” in claim 2, “initial phrase selector is configured to select” in claim 3 and “initial phrase selector is configure to select” in claim 4.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saeger et al., United States Patent Publication 2012/0179682 (hereinafter “Saeger”).
Claim 1:
	Saeger discloses:
A future scenario generating device, comprising:
a causality phrase pair database configured to store a large number of causality phrase pairs (see paragraph [0034]). Saeger teaches storing a large number of phrase pairs;
a causality network builder configured to build a causality network, by linking, among the phrases stored in said phrase pair storage database, phrases connectable as causality (see paragraph [0034]). Saeger teaches building and linking words pairs based some form of relationship;
a community detector configured to detect a community in said causality network built by said causality network builder (see paragraphs [0034], [0140] and [0141]). Saeger teaches building and linking words pairs based on cause and effect relationship;
an initial phrase selector configured to select any phrase as an initial phrase (see paragraph [0019]). Saeger teaches selecting an phrase as a starting point; and
a future scenario generator configured to generate a future scenario, by linking, using the initial phrase selected by said initial phrase selector as a start point, phrases connectable as causality and belonging to the same community as said initial phrase in said causality network until a predetermined end condition is satisfied (see paragraphs [0019] and [0053]). Saeger teaches selecting a starting point and linking connectable phrases belonging to same/similar community as until end point. The end point could be the result of the starting point.

Claim 4:
	Saeger discloses:
wherein said initial phrase selector is configured to select, based on a question sentence input by a user, a phrase having causal consistency with a main part of said question sentence as said initial phrase (see paragraphs [0030]-[0034]). Saeger teaches selecting a phrase/phrase pair from the sentence group and determining the relationship.

Claim 5, 6:
	Although claim 5 is a method claim and claim 6 is a non-transitory computer readable medium claim, they are interpreted and rejected for the same reason as the device of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Saeger, in further view of Wang et al., United States Patent No. 8255402 (hereinafter “Wang”). 
Claim 2:
	Saeger fails to expressly disclose using clique percolation method find the community.

	Wang discloses:
wherein said community detector is configured to detect a community in said causality network applying clique percolation method (CPM) on said causality network (see column 4 lines 24-38). Wang teaches detecting a community in a network by applying clique percolation method.

Accordingly, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify Saeger to include a clique percolation method to detect the community within the network for the purpose of using method to efficiently group data, as taught by Wang. 

Claim 3:
	Saeger fails to expressly disclose using clique percolation method find the community.

	Wang discloses:
wherein said community detector uses, in k-clique detection while executing CPM, an integer k selected from the range of k = 3 to 6 (see column 4 lines 24-38). Wang teaches maximal k-clique-connected subgraphs. Although Wang doesn’t explicitly teach k=3 to 6, Wang teach it can find the maximal number for k and is an inventor’s design choice. 

Accordingly, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify Saeger to include a clique percolation method to detect the community within the network for the purpose of using method to efficiently group data, as taught by Wang. 

Response to Arguments
Applicant's arguments filed 9/2/21 have been fully considered but they are not persuasive. 
Claims 1, 4, 6:
	Applicant argues Saeger still does not disclose detect any community in the group of stored word pairs. Moreover, Saeger does not even disclose the causality network of claim 1 because there is simply no network in Saeger; pairs of words stored in a storage are not a network. A network is a term that has a meaning (e.g., nodes connected to each other). Saeger does not disclose anything along these lines, just word pairs that are not related to each other pair.
	The Examiner disagrees. 
	Saeger teaches one or more word pairs can be stored in the word pair storage unit. A “word pair” consists of two words having a prescribed relationship. The “word” as used herein is usually a noun, a noun phrase, or the like. However, other parts of speech such as an adjective may be considered as the word. Further, a “prescribed relationship” is, for example, the relationship between cause and effect, the relationship between a raw material and a product, the relationship between a phenomenon and preventing means for that phenomenon, or the like. When the prescribed relationship is the relationship between cause and effect, the word pair consists of, for example, “virus” and “cold”. Saeger teaches the “network” being two words having a relationship and being connected (see paragraph [0034]). 
	The application does not explain how the community is detector or what is being looked for identify a community. Paragraph [0035] teaches two or more pieces of word class information can be stored in the word class information storage unit 103. The word class information is information including, in association with each other, one or more words and a class identifier for identifying the class to which the one or more words belong. Regarding “class”, words (usually, nouns) often co-occurring with the same verb are defined as words belonging to the same class. This could be defined as the community. Thus, the Examiner suggests including further details and actions steps on .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259.  The examiner can normally be reached on M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        9/29/21

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176